     Case 2:17-cv-02531-TLN-AC Document 17 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DARREN DERAY SASSER, JR.,                         No. 2:17-cv-02531-TLN-AC
12                         Plaintiff,
13           v.                                         ORDER
14    JOE LIZARAGGA, et al.,
15                         Defendants.
16

17          Plaintiff Darren Deray Sasser, Jr. (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 14, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 5.) On August 13,

23   2020, the magistrate judge granted Plaintiff an additional 60 days to file objections. (ECF No.

24   15.) Plaintiff has not filed objections to the findings and recommendations.

25          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

28   U.S.C. § 636(b)(1).
                                                        1
      Case 2:17-cv-02531-TLN-AC Document 17 Filed 10/27/20 Page 2 of 2


 1           The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The findings and recommendations filed July 14, 2020 (ECF No. 5), are ADOPTED IN

 5   FULL; and

 6           2. All of Plaintiff’s claims against Defendants Donald Haines, Jr., M. Johnston, S.K.

 7   Hemenway, Joe Lizaragga and Greg R. Valencia, and Plaintiff’s claims against Defendant Ben K.

 8   Sherrin for failing to assign an investigative employee are DISMISSED without leave to amend

 9   for failure to state a claim.

10           IT IS SO ORDERED.

11   DATED: October 26, 2020

12

13

14
                                                            Troy L. Nunley
15                                                          United States District Judge

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
